Citation Nr: 1728421	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to an initial compensable disability rating for status post left inguinal hernia repair with stable scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from December 1965 through December 1968. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a January 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Jackson, Mississippi (hereinafter Agency of Original Jurisdiction ("AOJ")).

In December 2013, the Veteran testified for a video hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  In November 2014 the Board remanded the issues on appeal to the AOJ so that additional records of medical treatment could be obtained.  A review of the claims file indicates that the requested development has been completed and the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service treatment records indicate he sustained a right eye contusion on October 22, 1968, subsequent to his separation examination.

2.  Throughout the period on appeal, the Veteran's status post left inguinal hernia repair with stable scar has not been characterized by any recurrent hernias.  


CONCLUSIONS OF LAW

1.  After resolving all doubt in the Veteran's favor, the criteria for service connection for right eye cataract, as due to an in-service eye injury, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

2.  The criteria for an initial compensable rating for a status post left inguinal hernia repair with stable scar have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7338 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in September 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of her claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in a the September 2008 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.

As to the claim for an initial compensable rating for his status post left inguinal hernia repair with stable scar, the Board observes the Veteran's representative has alleged VA failed its duty to notify the Veteran of the criteria necessary for a higher disability evaluation.  See March 2017 Appellant Brief.  To this end, the Board notes that the Veteran has appealed the propriety of the initially assigned rating for this disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court of Appeal for Veteran's Claims ("Court/CAVC") has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In the instant appeal, the Veteran's claim for service connection for his status post left inguinal hernia repair with stable scar was granted and an initial rating was assigned in the January 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Despite this, the Board observes that the Veteran was in fact provided with the applicable rating criteria on several occasions following the January 2009 grant of service connection.  See e.g. June 2011 Statement of the Case and January 2015 Supplemental Statement of the Case.  Therefore, the Board finds the argument advanced by the Veteran's representative to be without merit. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  A review of the claims file indicates that the AOJ has obtained the Veteran's service treatment records ("STRs") and all identified medical treatment records.  This includes the recent VA medical records which were identified in the Board's November 2014 remand directives.  See Stegall, 11 Vet. App. 268 at 271.  As such, it appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Veteran has been provided with multiple VA examinations which addressed the Veteran's reported symptoms, frequency, and severity and the interference these symptoms cause in his ability to complete basic daily tasks.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, these examination reports sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and identified the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issues on appeal, including those listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

The Veteran seeks service connection for a right eye disability.  In statements to the Board, the Veteran has reported sustaining a traumatic eye injury during his active duty service.  See e.g. December 2013 Testimony.  The Veteran contends, that as a result of this injury, he subsequently developed a right eye cataract.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431  (2006).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As applied to the Veteran's appeal, cataracts are not recognized as a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, this presumption is not available to the Veteran. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Review of the Veteran's medical records indicates he has a current diagnosis for a "traumatic" right eye cataract.  See Jackson VAMC Records. Therefore, the Veteran has satisfied the first element of service connection.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Additionally, the Board observes that the Veteran's STRs corroborate the Veteran's report of an in-service right eye injury.  On October 22, 1968, the Veteran was treated for a right eye contusion.  Notably, the Board observes this injury occurred after the Veteran's October 4, 1968 separation examination.  As such, the lack of any report of injury or symptoms of a right eye injury on his separation examination is not probative evidence against the Veteran's claim.  

The primary question before the Board, is therefore, whether the Veteran's -service injury caused his current right eye cataract disability.  In this regard, the Board is aware that the Veteran's ophthalmologist submitted a favorable nexus dated in January 2014.  In the assessment, the ophthalmologist reported the Veteran developed a right eye cataract as a result of a traumatic injury to the right eye in 1968, during the Veteran's active duty service.  In support of this conclusion, the ophthalmologist reported the right eye had developed a mature cataract due to the trauma to the eye.  It was additionally noted there was no evidence of a left eye cataract.  The Board accepts this medical opinion, and affords it significant weight as it is premised on a familiarity with the Veteran's medical history and provides a rational explanation as to the development of the Veteran's current disability.  

In contrast, the Board gives the medical opinion provided by the January 2011 contract examiner less weight.  Following an in-person examination of the Veteran and a review of his medical records, this examiner opined the Veteran's current right eye cataract was an age related development.  In support of this opinion, the examiner observed the Veteran had a mild cataract of the left eye, which was consistent with normal aging.  Additionally, the examiner cited to a lack of evidence within the Veteran's STRs which would support a finding of a right eye injury or trauma to the right eye.  However, as noted above, this finding is flawed, as the Veteran was treated for a right eye contusion on October 22, 1968.  The Court has held on a number of occasions that a medical opinion premised upon an inaccurate factual premise or an unsubstantiated account is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

Furthermore, the Board observes that the contract examiner failed to explain the reasoning for why the right eye cataract was a factor of age and not due to the Veteran's in-service eye injury.  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  Therefore, in failing to address and/or explain this finding, the examiner's opinion is entitled to less weight. 

In conclusion, after a thorough review of the evidentiary record and resolving all doubt in the Veteran's favor, the Board concludes the weight of the evidence supports a finding of service connection for the Veteran's right eye injury, causing a current disability of a right eye cataract.  This finding is appropriate in light of the Veteran's service treatment records, which document a right eye contusion on October 22, 1968 and the positive nexus opinion provided by his treating ophthalmologist.  Based upon the foregoing, and affording all benefit of doubt to the Veteran, service connection for right eye glaucoma is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Governing Laws and Regulations for Entitlement to an Increased Rating:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is July 11, 2008.  Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will therefore consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant, generalized law to the Veteran's current claim, the Board observes the Veteran's service-connected status post left inguinal hernia repair with stable scar (herein after "left inguinal hernia ") is rated under Diagnostic Code 7338.  The Veteran's left inguinal hernia is considered a "disease of the digestive system."  With such diseases, particularly within the abdomen, which, while differing in the site of pathology, they produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14, 4.113, 4.114.  
 
As such, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive "will not be combined with each other."  The regulation specifically directs that a single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.   See 38 C.F.R. § 4.114.  Therefore, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. §§ 4.113, 4.114 

Under the currently assigned Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted where the hernia is postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114.

An additional 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338, Note 1.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds the Veteran is not entitled to an initial compensable evaluation at any point during the period on appeal.  In making this determination, the Board has additionally considered whether an evaluation under a separate Diagnostic Code would be appropriate.  However, as will be explained in further detail below, the Veteran has been consistent in reporting minimal to any symptoms of his left inguinal hernia.  As such, there is no additional, more appropriate code, under which the Veteran's disability would be better evaluated.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629, (1992). 

A review of the Veteran's longitudinal records indicates he has consistently reported minimal symptoms resulting from his left inguinal hernia.  As part of his current appeal, the Veteran was afforded a VA examination in January 2009.  During this examination, the Veteran reported that he does not experience any residual symptoms or complications following his in-service repair of a left inguinal hernia.  Specifically, the Veteran denied any follow-up treatment, medications, or changes in his bowel habits.  The Veteran reported no history of or chronic symptoms of vomiting, nausea, weight gain or loss, or changes to his diet.  Functionally, the Veteran reported he was independent in all his daily activities and that the hernia did not impose any restrictions on his daily activities or ability to work.  He denied having to wear a belt or alter any of his daily activities due to symptoms of his left inguinal hernia. 

A physical examination of the Veteran during this January 2009 VA examination was wholly normal, as no evidence of a hernia was visible or palpable while the Veteran was standing or laying down.  Additionally, the examiner reported there was no evidence of a bulge while straining. 

The Veteran was afforded a second VA examination in March 2012.  During this examination, the Veteran continued to deny any chronic symptoms of his left inguinal hernia.  However, the Veteran did report he had begun to experience increased pain when lifting heavy objects.  The Veteran denied these symptoms imposed any functional limitations, as he continued to report being independent in all daily activities and chores.  The Veteran further denied any recent symptoms of bowel or bladder changes, changes to his weight, or episodes of nausea or vomiting.  A physical examination of the Veteran was negative for any signs of a hernia during standing or laying down, and no evidence of a bulge was detected while straining.  

During the March 2012 VA examination, the Veteran did report that his inability to lift heavy objects, due to pain, has impaired his ability to work.  Specifically, the Veteran reported he was retired and working part time as flatbed truck driver.  Because he experienced pain with lifting heavy objects, the Veteran reported he was not able to do his job as well as he would like, and described some instances where he lost out on a job which required heavy lifting.  Despite these limitations, the Veteran has not alleged, and the medical evidence does not suggest, his symptoms render him wholly unable to work.  Accordingly, the Board concludes that the issue of entitlement to a total disability evaluation due to individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Additionally, the Board observes that the Veteran did report the existence of a painful scar during this March 2012 VA examination.  A review of the VA examination reveals the Veteran has a current 10 centimeter by 0.25 centimeter scar on the left lower quadrant of his abdomen.  Upon examination, there was no adherence of the scar to the underlying tissue.  The skin was hyperpigmented, smooth, flat and stable.  The examiner reported there was no evidence of inflammation, edema, or keloid formation.  No disfigurement or loss of motion was reported because of the scar.  The Veteran subjectively denied any pain upon examination.  As such, the Board finds that no increase or separate compensable ratting is warranted due to the Veteran's reports of a painful scar. 

A review of the Veteran's remaining medical evidence does not indicate he has ever sought treatment or complained of increased symptoms stemming from his left inguinal hernia.  Recently obtained treatment records from the Jackson VAMC indicate the Veteran has consistently reported minimal symptoms of pain with lifting, and no flare ups or periods of exacerbated symptoms. 

Similarly, the Veteran's lay reports of symptoms have consistently described minimal limitations.  During his December 2013 testimony, the Veteran denied the occurrence of any chronic symptoms, changes to his bowel or bladder habits, episodes of vomiting, or nausea.  He denied any recurrence of a hernia since his initial in-service repair.  The only symptom identified by the Veteran were complaints of pain when lifting heavy objects.  

Therefore, the Board finds the medical evidence does not establish that an initial compensable evaluation is warranted for any time period during the Veteran's appeal.  As noted above, the Veteran's VA examinations have not reported or detected any recurrence of the Veteran's left inguinal hernia.  The Veteran has consistently denied any recurrence of his left inguinal hernia and has denied experiencing any chronic symptoms.  Furthermore, based upon the guidance of the Court in Hart, the Board has determined that there is no basis to stage the Veteran's rating for his service-connected bilateral inguinal hernia disability.  21 Vet. App. 505; See also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Accordingly, the preponderance of the evidence weighs against the assignment of an initial compensable rating for the Veteran's left inguinal hernia disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7;  See also  Gilbert, 1 Vet. App. at 55.

The Board has additionally considered whether an extraschedular rating is warranted for the Veteran's left inguinal hernia disability.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra- schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected left inguinal hernia disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Significantly, as discussed above, the Board considered the Veteran's reported symptomatology under multiple Diagnostic Codes addressing the digestive system.  As 38 C.F.R. §  4.113, 4.114 specifies the Board is to consider numerous possible codes, which address a myriad of symptoms, the Board finds there is no symptom alleged by the Veteran which was not fully considered in the Board's analysis and assignment of a noncompensable evaluation.  Although the assigned Diagnostic Code does not specifically address pain with lifting heavy objects, this reported symptoms was fully considered in the Board's analysis. 

Furthermore, the Board finds that the Veteran's report of missed payments for his part-time work is fully addressed by the assigned schedular criteria.  VA regulations specify that the assignment of a schedular disability evaluation inherently contemplates the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

In conclusion, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Subject to the laws and regulations governing the award of monetary benefits, service connection for right eye cataract is granted. 

Entitlement to an initial compensable evaluation for a status post left inguinal hernia repair with stable scar is denied. 


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

Upon review of the claims file, the Board finds that an addendum medical opinion is required as to the Veteran's claim for entitlement to service connection for a right ankle disability.  The Veteran was initially afforded a VA examination to assess the etiology of his right ankle disability in March 2012.  Notably, the examiner cited to x-ray findings which identified "some irregularity of the bone at the posterior aspect of the distal tibia" within the Veteran's right ankle.  The significance of this radiographic evidence was not explained or elaborated upon by the examiner.  Rather, following a review of the Veteran's medical records and a physical examination, the examiner concluded the Veteran has a current "status post right ankle sprain, without residual change."  No medical opinion was provided as to whether the Veteran's current right ankle disability was related to his military service; in fact no medical nexus opinion was provided at all. 

Thereafter, in an April 2012 Supplemental Statement of the Case,  the AOJ continued to deny the Veteran entitlement to service connection for a right ankle disability.  In support of this denial, the AOJ cited to the findings of the March 2012 VA examiner, and concluded service connection was not warranted because no disability was shown.  However, this conclusion overlooks the March 2012 examiner's diagnosis for a status post right ankle sprain, the radiographic evidence of bony abnormalities, and the Veteran's lay reports of swelling and pain. 

More recent medical records continue to show the Veteran has complained of chronic right ankle pain and swelling.  Additionally, the medical record contains a January 2014 x-ray which identifies "proliferative changes along the dorsum of the distal tibia indicative of [a] previous avulsive injury" which, the radiologist observed, could represent "an ancient healed non-displaced posterior malleolar fracture."  

When the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Therefore, the Board finds that the AOJ must return the Veteran's file to the March 2012 examiner for an addendum opinion which properly addresses the issue of service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure a VA addendum opinion from the March 2012 VA examiner.  If the March 2012 VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination necessary.  

Access to the VBMS and Virtual VA claims file must be made available to the VA examiner for review.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions: 

(a) Identify what current right ankle disability the Veteran currently experiences.  

(b)  Is it at least as likely as not (i.e. 50 percent more probable) that any of the Veteran's current right ankle disabilities began during or are otherwise causally related to the Veteran's active duty service? 

In rendering the above opinions, the examiner must consider and address the following evidence:

(i) service treatment records showing the Veteran was treated for a right ankle sprain in August 1966; 

(ii) the March 2012 x-ray showing evidence of "some irregularity of the bone at the posterior aspect of the distal tibia;" 

(iii)  the January 2014 x-ray, showing "proliferative changes along the dorsum of the distal tibia indicative of [a] previous avulsive injury" which, the radiologist observed, could represent "an ancient healed non-displaced posterior malleolar fracture;" and

(iv) the Veteran's lay reports of chronic pain and swelling.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology and continuity of symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


